                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00512-NYW

KATHLEEN LYNCH, an individual,

       Plaintiff,

v.

OLYMPUS AMERICA, INC.,
OLYMPUS CORPORATION OF THE AMERICAS,
OLYMPUS MEDICAL SYSTEMS CORP., and
Does 1 through 20 inclusive,

       Defendants.


                         MEMORANDUM OPINION AND ORDER

Magistrate Judge Nina Y. Wang

       This case comes before the court on four renewed Motions to Dismiss filed by the three

named Defendants in this action, Olympus America, Inc. (“Olympus America”), Olympus

Corporation of the Americas (“OCA”), and Olympus Medical Systems Corporation (“Olymp us

Medical”; collectively, “Defendants”) following the court’s prior grant of the initial Motions to

Dismiss in the Order dated October 30, 2018 [#48] and Plaintiff’s subsequent filing of a First

Amended Complaint [#49]. The undersigned Magistrate Judge presides over this case pursuant to

28 U.S.C. § 636(c), the Parties’ consent, and the Order of Reference dated May 2, 2018. [#11;

#14]. In the renewed Motions to Dismiss, Defendants argue for dismissal pursuant to Fed. R. Civ.

P. 12(b)(6) (“the Renewed 12(b)(6) Motions”), alleging that Plaintiff Kathleen Lynch (“Plaintiff”

or “Ms. Lynch”) has failed to state a claim upon which relief can be granted [#55; #56; #57, filed

December 4, 2019]. On that same day, Olympus Medical filed a Rule 12(b)(2) motion (“the
Renewed 12(b)(2) Motion” and collectively with the Renewed 12(b)(6) Motions, the “Renewed

Defense Motions”), arguing that it should be dismissed as a defendant for want of personal

jurisdiction. [#54]. Plaintiff responded to the Renewed 12(b)(6) Motions on January 2, 2019 [#69;

#70; #71] and, after a period for jurisdictional discovery, the Renewed 12(b)(2) Motion on March

18, 2019 [#80]; the Defendants replied to the responses to the Renewed 12(b)(6) motions on

January 16 [#72; #73; #74] and to the Renewed 12(b)(2) argument on April 1 [#81]. Oral argument

was held before this court on April 16, 2019. [#85]. The Renewed Defense Motions are now ripe

for decision. For the reasons set forth in this Memorandum Opinion and Order, the Renewed Rule

12(b)(2) Motion is DENIED, and the Renewed 12(b)(6) Motions are DENIED.

                                        BACKGROUND

          The court has already provided a comprehensive background for this case in the Order

ruling on the original Defense Motions. [#48]. The court will therefore focus its attention for this

section to the developments following that Order. All substantive assertions of fact are taken from

the First Amended Complaint and assumed as true for purposes of this analysis. The discussion

on personal jurisdiction will contain a separate statement of facts adduced in briefing Olympus

Medical’s 12(b)(2) Motion as the court cannot properly consider those facts in ruling on a 12(b)(6)

motion.

          This is a case about an allegedly defective medical device, the TJF-Q180V Duodenoscope

(“Q180V Scope” or “the Scope”), which is manufactured, sold, and supported by Defendants for

use by medical professionals in performing numerous medical procedures including, as relevant

here, an endoscopy, which is a medical procedure that involves the insertion of an endoscope into

a patient’s body for therapeutic and/or diagnostic purposes. See generally [#49]. In this case,
Plaintiff alleges that she underwent an endoscopy at UCH Hospital (“UCH” or “the Hospital”) in

January 2016 1 and subsequently contracted a drug-resistant bacterial infection because her Doctor

used a Q180V scope that retained biological contaminates from prior use that were not eliminated

due to the defective design and cleaning (or “reprocessing”) protocol provided with the Scope.

[Id. at ¶ 1]. The Scope was contaminated primarily due to the defective design of the Scope’s

distal-end cap which sealed the elevator wire channel from effective cleaning but did not protect

against the ingress of microscopic contaminates. [Id. at ¶¶ 1, 18, 31, 38, 59, 60]. The gravamen

of Plaintiff’s claim is that Olympus Medical designed the Scope with the defective end seal as

opposed to a more effective open-channel design, allowing contaminates but also easy cleaning,

or a fully removable end cap, permitting easier end-user verification of effective reprocessing,

which rendered the device unsafe. [Id. at ¶¶ 35, 60]. Plaintiff alleges that she fell ill due to the

contaminated Q180V Scope used in her January 2016 procedure, and she filed this action on March

1, 2018. [Id.].

       In May 2018, the Defendants filed an initial set of Motions to Dismiss targeted at the

original Complaint, based on Rule 12(b)(2) and Rule 12(b)(6) just as the present Renewed Motions

are. [#17; #18; #19; #20]. In the Order dated October 30, 2018 [#48], the court found that the

Complaint suffered from numerous fatal deficiencies and dismissed it in its entirety. Specifica lly,

the court found the following issues: (1) the court lacked personal jurisdiction over Olympus

Medical, a Japanese corporation, without some evidence that Olympus Medical intentiona lly

targeted Colorado for the Scopes which harmed Plaintiff [#48 at 16]; (2) Plaintiff’s claim for a


1 The court takes judicial notice of filings on its own docket that indicates that Plaintiff underwent
the ERCP procedure at UCH Hospital using the Q180V scope on January 20, 2016. [#80 at 7;
#80-2].
design defect in the Scope failed as it did not address the relevant factors under Colorado law [id.

at 21]; (3) Plaintiff’s cursory assertion of an unspecified injury contracted an indeterminate time

after her procedure was insufficient to plausibly establish causation [id.]; (4) Plaintiff’s failure to

warn claim failed because it was premised on a failure to warn the patient and not the doctor per

the learned intermediary doctrine, which the court found applies [id. at 24]; (5) Plaintiff’s failure

to warn claim was conclusory and did not adequately set forth a plausible claim that an effective

warning would have prevented her harm [id. at 26]; (6) the claims for intentional and neglige nt

misrepresentation did not meet the heightened pleadings standards of Federal Rule of Civil

Procedure 9(b) as it did not distinguish between the Defendants or identify the misrepresentatio ns

at issue [id. at 28–32]. The court granted Plaintiff leave to file an amended complaint to address

these deficiencies, which she did on November 20, 2018. [#48].

       The Defendants filed the Defense Motions shortly thereafter, arguing that Plaintiff has not

adequately remedied the deficiencies identified by the court in the October 30 Order. [#54; #55;

#56; #57]. Briefing on the renewed 12(b)(6) motions completed in the usual course, but the court

permitted jurisdictional discovery as to Olympus Medical, and therefore the briefing on that

motion only completed on April 1, 2019. [#81]. The court held Oral Argument on April 16, 2019

on the Defense Motions. For the reasons stated in this Order, the court finds that Plaintiff has

sufficiently remedied these deficiencies, and therefore all Renewed Defense Motions are

DENIED.
                                      LEGAL STANDARDS

I.     Personal Jurisdiction under Rule 12(b)(2)

       Rule 12(b)(2) of the Federal Rules of Civil Procedure allows a defendant to challenge the

court’s exercise of personal jurisdiction. Fed. R. Civ. P. 12(b)(2). Plaintiff bears the burden of

demonstrating that the court has personal jurisdiction over the Defendants. See Dudnikov v. Chalk

& Vermilion Fine Arts, 514 F.3d 1063, 1069 (10th Cir. 2008). When, as here, the court decides a

Rule 12(b)(2) motion to dismiss without holding an evidentiary hearing, “the plaintiff need only

make a prima facie showing of personal jurisdiction to defeat the motion.” AST Sports Sci., Inc.

v. CLF Distrib. Ltd., 514 F.3d 1054, 1057 (10th Cir. 2008). “The plaintiff[s] may make this prima

facie showing by demonstrating, via affidavit or other written materials, facts that if true would

support jurisdiction over the defendant.” OMI Holdings, Inc. v. Royal Ins. Co. of Canada, 149

F.3d 1086, 1091 (10th Cir. 1998). In considering this question, the court must accept all well

pleaded facts as true and must resolve any factual disputes in favor of the plaintiff.        Wenz v.

Memery Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995).

       To establish jurisdiction over a non-resident defendant, a plaintiff must show that the

exercise of jurisdiction is authorized under the relevant state long-arm statute, and does not offend

due process. Wenz, 55 F.3d at 1506. Because the Colorado Supreme Court has determined that

Colorado’s long-arm statute, Colo. Rev. Stat. § 13-1-124 (2018), is coextensive with due process

requirements, Keefe v. Kirschenbaum & Kirschenbaum, P.C., 40 P.3d 1267, 1270 (Colo. 2002),

the inquiry is thus simplified into one basic question: whether the exercise of personal jurisdic tio n

comports with the requirements of due process under the Fourteenth Amendment to the United

States Constitution. AST Sports, 514 F.3d at 1057.
       However, even if this test is met, a court must still consider whether “the exercise of

personal jurisdiction over the defendant offends traditional notions of fair play and substantia l

justice.” OMI Holdings, 149 F.3d at 1091. In this inquiry the court considers: (1) the burden on

the defendant, (2) the forum state's interest in resolving the dispute, (3) the plaintiff’s interest in

receiving convenient and effective relief, (4) the interstate judicial system's interest in obtaining

the most efficient resolution of controversies, and (5) the shared interest of the several states in

furthering fundamental social policies. Id. at 1095.

       Plaintiff does not assert general jurisdiction over Olympus Medical, nor does it appear she

could. This analysis, therefore, is confined to the assertion of specific jurisdiction over Olympus

Medical.      To determine whether this court may exercise specific jurisdiction over Olympus

Medical, this court looks to whether its contacts with this forum associated with the action at hand

is sufficient for it to be haled into court in this District: “(a) whether the plaintiff has shown that

the defendant has minimum contacts with the forum state; and, if so, (b) whether the defendant has

presented a compelling case that the presence of some other considerations would render

jurisdiction unreasonable.” Old Republic Ins. Co. v. Cont’l Motors, Inc., 877 F.3d 895, 904 (10th

Cir. 2017).

II.    Failure to State a Claim under Rule 12(b)(6)

       Under Rule 12(b)(6) a court may dismiss a complaint for “failure to state a claim upon

which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In deciding a motion under Rule 12(b)(6),

the court must “accept as true all well-pleaded factual allegations” and “view these allegations in

the light most favorable to the plaintiff.” Casanova v. Ulibarri, 595 F.3d 1120, 1124 (10th Cir.

2010) (quoting Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009)). A plaintiff may not
rely on mere labels or conclusions, “and a formulaic recitation of the elements of a cause of action

will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rather, “a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009); see also Robbins v. Oklahoma, 519 F.3d 1242,

1247 (10th Cir. 2008) (explaining that plausibility refers “to the scope of the allegations in a

complaint,” and that the allegations must be sufficient to nudge a plaintiff’s claim(s) “across the

line from conceivable to plausible.”). To state a claim that is plausible on its face, a complaint

must “sufficiently allege[] facts supporting all the elements necessary to establish an entitle me nt

to relief under the legal theory proposed.” Forest Guardians v. Forsgren, 478 F.3d 1149, 1160

(10th Cir. 2007).

        The court has subject matter jurisdiction over this case because the parties are completely

diverse and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a). Therefore, the court

applies Colorado law when evaluating whether Plaintiff’s state law claims state a claim under Rule

12(b)(6). Rancho Lobo, Ltd. v. Devargas, 303 F.3d 1195, 1200 (10th Cir. 2002). Absent clear

guidance from the Colorado Supreme Court, a federal court exercising diversity jurisdiction must

make an Erie guess as to how that court would rule. Pehle v. Farm Bureau Life Ins. Co., 397 F.3d

897, 901 (10th Cir. 2005) (“Because Wyoming has not directly addressed this issue, this court

must make an Erie-guess as to how the Wyoming Supreme Court would rule.”). In making an

Erie guess, courts look to decisions of the state court of appeals as strongly persuasive, if not

governing, authority as to how the state supreme court would rule. Koch v. Koch Indus., Inc., 203

F.3d 1202, 1230 (10th Cir. 2000) (“Furthermore, this court must follow any intermediate state

court decision unless other authority convinces us that the state supreme court would decide
otherwise.” (formatting altered) (quoting Daitom, Inc. v. Pennwalt Corp., 741 F.2d 1569, 1574

(10th Cir. 1984)); see also, e.g., U.S. ex rel. Sun Constr. Co. v. Torix Gen. Contractors, LLC, No.

07-CV-01355-LTB-MJW, 2011 WL 841277, at *1 (D. Colo. Mar. 8, 2011).

III.   Pleading Special Matters Under Rule 9(b)

       When a plaintiff alleges fraud or mistake, Federal Rule of Civil Procedure 9(b) requires

that the plaintiff “state with particularity the circumstances constituting fraud or mistake.” The

Rule’s purpose is to “to afford [a] defendant fair notice” of a plaintiff’s claims and the factual

grounds supporting those claims, George v. Urban Settlement Svcs., 833 F.3d 1242, 1255 (10th

Cir. 2016) (quoting Schwartz v. Celestial Seasonings, Inc., 124 F.3d 1246, 1252 (10th Cir. 1997)),

such that the defendant is provided the “minimum degree of detail necessary to begin a competent

defense.” Fulghum v. Embarq Corp., 785 F.3d 395, 416 (10th Cir. 2015). Rule 9(b) does not

require any particularity in connection with an averment of intent, knowledge or condition of mind,

rather it simply refers to only the requirement that a plaintiff identify the circumsta nces

constituting fraud with sufficient specificity. Schwartz, 124 F.3d at 1252.

       Put simply, Rule 9(b) requires that a complaint “set forth the time, place and contents of

the false representation, the identity of the party making the false statements and the consequences

thereof.” Id. (quoting In re Edmonds, 924 F.2d 176, 180 (10th Cir. 1991)). When plaintiff brings

a claim against multiple defendants, Rule 9(b) obliges a plaintiff to specify the manner in which

each defendant participated. Brooks v. Bank of Boulder, 891 F. Supp. 1469, 1477 (D. Colo. 1995);

see also Lillard v. Stockton, 267 F. Supp. 2d 1081, 1094 (D. Kan. 2003) (“[W]here fraud is alleged

against multiple defendants, blanket allegations of fraud couched in language such as ‘by the

defendants’ are insufficient. Instead, the specifics of the alleged fraudulent activity of each
defendant must be set forth.”).

       Rule 9(b) clearly applies to intentional misrepresentation and fraud, but the law is unsettled

on whether it applies to a claim of negligent misrepresentation. Compare Conrad v. The Educ.

Res. Inst., 652 F. Supp. 2d 1172, 1183 (D. Colo. 2009) (“Thus, a claim for neglige nt

misrepresentation should not be governed by the pleading standard set forth in Rule 9(b).”) and

Denver Health & Hosp. Auth. v. Beverage Distributors Co., LLC, 843 F. Supp. 2d 1171, 1177 (D.

Colo. 2012) (“Rule 9(b) does not apply to the negligent misrepresentation claim before me. The

crux of the claim . . . . rings not of fraud but negligence.”), with Gunningham v. Standard Fire Ins.

Co., No. 07-cv-02538-REB-KLM, 2008 WL 4377451, at *2 (D. Colo. 2008) (“I conclude that the

particularity requirement is applicable to the negligent misrepresentation claim. In this context,

negligence is a type of mistake and Rule 9(b) concerns allegations of fraud or mistake.”). In the

October 30 Order dismissing Plaintiff’s original Complaint, the court found that Rule 9(b) applied

to the negligent misrepresentation claim because it was “rife with allegations of willful

misconduct.”    [#48 at 13]. In the First Amended Complaint, Plaintiff’s claim of neglige nt

misrepresentation again contains allegations of willful misconduct, [#49 at ¶¶ 108–126], and now

Plaintiff concedes the applicability of Rule 9(b). [#70 at 4].

                                            ANALYSIS

       As noted above, the court identified six substantive deficiencies in the original Complaint.

Plaintiff’s First Amended Complaint brings the same claims and seeks to address these errors, and

the Renewed Defense Motions are premised on the Defendants’ arguments that the First Amended

Complaint has not adequately remedied the deficiencies. Given this overlap, the court will proceed

in an abbreviated fashion, analyzing by deficiency as opposed to by claim in determining whether
the First Amended Complaint has cured the deficiencies noted above before considering any

secondary issues raised in the pleadings or at oral argument. A federal court “generally may not

rule on the merits of a case without first determining that it has jurisdiction over the category of

claim in suit (subject-matter jurisdiction) and the parties (personal jurisdiction).” Sinochem Int’l

Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 430–31 (2007). Therefore, this court will

begin by analyzing the exercise of personal jurisdiction over Olympus Medical. 2

I.     Does the Court Have a Basis to Assert Personal Jurisdiction over Olympus Medical?

       A.      Supplemental & Relevant Facts

       Plaintiff, afforded jurisdictional discovery, has submitted additional facts in Response to

Olympus Medical’s Rule 12(b)(2) Motion. [#80]. Plaintiff presents the following facts to support

its argument of specific personal jurisdiction as to Olympus Medical, drawn from both the

operative Amended Complaint and additional facts adduced through discovery:

       Olympus Medical maintains contact and business relations with UCH Hospital Doctor

Steven Edmundowicz, M.D., where is utilized as an evaluator of Olympus Medical’s prototype

devices. [#49 at ¶ 17]. Relevant here, Dr. Edmundowicz evaluated a prototype Q180V Scope for

Olympus Medical in 2009, before the introduction of the Scope to the U.S. market in 2010, and

again later in 2013 [id.], one year after UCH Hospital purchased the Scope in June 2012 [#80-12],

and approximately three years before Plaintiff’s procedure in January 2016. [#49 at ¶ 36]. Dr. Raj

Shah, Plaintiff’s treating physician who performed her ERCP on January 20, 2016, also has ties

with Olympus Medical. [#80 at 7]. Specifically, in 2009, Dr. Shah travelled to Tokyo, Japan on



2There is no dispute that this court may exercise personal jurisdiction over Defendants Olympus
America and OCA.
Olympus Medical’s invitation several months prior to the release of the Q180V Scope to the United

States market to give feedback to Olympus Medical’s R&D team at the “Olympus Endoscopy New

Millennium Program.” [Id.; #80-4]. The Minutes from the 2009 trip indicate that Dr. Shah was

participating in his capacity as an Associate Professor of Medicine at the University of Colorado.

[Id.]. Dr. Shah toured the Olympus Medical manufacturing plants in Aomori and Aizu with

members of its marketing department, and heard a presentation from Mr. Kitano—presumably an

Olympus Medical employee—on the TJF-180V. 3 [#80-4 at 3–4, 5]. Dr. Shah provided comments

on the future scopes exhibited at the presentation and made comments praising Olympus Medical.

[Id. at 4, 6, 7, 10–11].

        Olympus Medical’s employees also travelled to Colorado to build their relationships with

Dr. Shah and UCH Hospital. In 2010, Olympus Medical “Senior Supervisor” for the “Americas

Group,” Koya Tsubaki, travelled to Denver for a meeting with Dr. Shah and others at the

University of Colorado. [#80 at 7; #80-5]. The stated aim of the trip was to “enhance the doctors’

loyalty to Olympus [Medical]” and to boost sales of existing scope lines, which by that time

included the Q180V Scope. [Id. at 5]. Mr. Tsubaki visited again in February 2011 to attend the

“16th Rocky Mountain Interventional Endoscopy Course” where many Olympus Medical products

were displayed and demonstrated.     [#80 at 7; #80-6; #80-7]. After the trip, Mr. Tsubaki and

Olympus Medical Product Manager Charles Lavin were effusive in their mutual praise for the

success of the trip and the sales dividends it would provide. [#80-6 at 5–6]. In June 2012, UCH

Hospital purchased Q180V Scopes. [#80-12].



3The Minutes omit the “Q” from the Scope name, but this appears to merely be a typo or an earlier
designation for the Scope at issue.
       B.      Parties’ Arguments

       Relevant here, Plaintiff’s original assertion of personal jurisdiction over Olympus Medical

was predicated on a nationwide marketing plan and the company’s shipment of Scopes to a

warehouse/distribution point in Pennsylvania, which the court found insufficient as these contacts

were not tethered to any Colorado-specific nexus. [Id. at 16]. Plaintiff now sets forth additiona l

factual allegations regarding Olympus Medical’s agents’ travel to Colorado and marketing to

Colorado doctors. Olympus Medical maintains Plaintiff’s showing remains insufficient because

(1) Dr. Edmundowicz’s 2009 and 2013 evaluation of Q180V prototypes is not alleged to be

connected to Plaintiff’s procedure which occurred years later [#54 at 9]; (2) Plaintiff has failed to

prove that Olympus Medical ever had more than a general awareness that its Scopes were sold in

Colorado [#81 at 2–3]; (3) Dr. Shah’s trip to Japan is unrelated to Olympus Medical’s targeting of

Colorado, citing Walden v. Fiore, 571 U.S. 277 (2014) [id. at 4]; (4) the two brief visits by

Olympus Medical Employee Koya Tsubaki are not related to the conduct forming the basis for this

litigation as “both visits appear to be unrelated to any particularized effort to sell the Q180V Scope

to UCH or anyone else in Colorado,” [id. at 5], and finally (6) notions of fair play and substantia l

justice weigh against the exercise of jurisdiction in this case [id. at 7]. 4 In doing so, Olympus

Medical relies heavily on another court’s decision on the same matter, Quashie v. Olympus Am.,

Inc., 315 F. Supp. 3d 1329 (N.D. Ga. 2018), which found no personal jurisdiction over Olympus

Medical.




4 Some of Olympus Medical’s original arguments have been effectively mooted by the subsequent
jurisdictional discovery and allegations made in Plaintiff’s Response. Those arguments which
have been substantively mooted and are not reasserted in the Reply are not addressed here.
       C.      Legal Standard

       Because Colorado’s long-arm statute is coextensive to that of the Due Process Clause of

the Fourteenth Amendment, this court’s analysis collapses into a single inquiry whether the

exercise of personal jurisdiction comports with due process. Nat'l Bus. Brokers, Ltd. v. Jim

Williamson Prods., Inc., 16 F. App’x 959, 962 (10th Cir. 2001). The Due Process Clause operates

to limit the power of a State to assert personal jurisdiction over a non-resident defendant.

Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 413–14 (1984). Due Process

protects an individual’s liberty interest in not being subject to the binding judgments of a forum

with which he has established no meaningful contacts, ties, or relations. Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 471–72 (1985). The standard for determining whether an exercise of

jurisdiction over the interests of persons is consistent with the Due Process Clause is the minimum-

contacts standard set forth in International Shoe Co. v. Washington, 326 U.S. 310 (1945). Shaffer

v. Heitner, 433 U.S. 186, 207 (1977). International Shoe requires that a defendant “have certain

minimum contacts with it such that the maintenance of the suit does not offend traditional notions

of fair play and substantial justice.” Int’l Shoe, 326 U.S. at 316.

       D.      Minimum Contacts

       In the exercise of specific personal jurisdiction, the minimum contacts requireme nt

encompasses two distinct requirements: (1) the defendant must have purposefully directed its

activities at residents of the forum state, and (2) that the plaintiff’s injuries must arise out of the

defendant’s forum-related activities.   Old Republic, 877 F.3d at 895. The purposeful direction

requirement ensures that a defendant will not be haled into a jurisdiction solely as a result of

random, fortuitous, or attenuated contacts or of the unilateral activity of another party or a third
person. Burger King, 471 U.S. at 475 (quotation marks and citations omitted); Dudnikov v. Chalk

& Vermilion Fine Arts, Inc., 514 F.3d 1063, 1071 (10th Cir. 2008). While not necessarily

dispositive, forum-specific solicitation of business relationships and regular correspondence with

forum residents is strong evidence of purposeful direction.          See Pro Axess, Inc. v. Orlux

Distribution, Inc., 428 F.3d 1270, 1277–78 (10th Cir. 2005). In general, when considering a

foreign defendant’s contractual obligations, “parties who reach out beyond one state and create

continuing relationships and obligations with citizens of another state are subject to regulation and

sanctions in the other State for the consequences of their activities.” Id. at 1277 (citing Burger

King, 471 U.S. at 473).

        In the October 30 Order, the court surveyed the unsettled landscape in the United States

Court of Appeals for the Tenth Circuit (“Tenth Circuit”) regarding the appropriate test to apply for

minimum contacts when jurisdiction arises by placing an item into the “stream of commerce.”

[#48 at 4–9]. In 2008, the Tenth Circuit decided Dudnikov, which addressed the “welter of

confusion” over the applicable framework for analyzing whether a plaintiff’s injuries arise out of

a defendant’s contact with the forum when considering the exercise of specific personal

jurisdiction.   The Dudnikov court rejected one test, the substantial connection test, but did not

affirmatively select between the remaining tests, the but-for test and the proximate cause test. See

id. at 1078 (“[W]e agree . . . that the ‘substantial connection’ test inappropriately blurs the

distinction between specific and general personal jurisdiction[.]”); see also id. at 1079 (“As

between the remaining but-for and proximate causation tests, we have no need to pick sides

today.”).

        The proximate cause test “look[s] to whether the plaintiff has established cause in fact (i.e.,
the injury would not have occurred ‘but for’ the defendant’s forum-state activity) and legal cause

(i.e., the defendant's in-state conduct gave birth to the cause of action).” Mass. Sch. of Law at

Andover, Inc. v. Am. Bar Ass’n, 142 F.3d 26, 35 (1st Cir. 1998) (cited as the representative

proximate cause test in Dudnikov, 514 F.3d at 1078). By contrast, the but-for test inquires whether,

but for defendant’s contacts with the forum, plaintiff would have suffered the injury at issue.

Mattel, Inc. v. Greiner & Hausser GmbH, 354 F.3d 857, 864 (9th Cir. 2003) (cited as the

representative but-for test in Dudnikov, 514 F.3d at 1078). The Tenth Circuit has characterized

the proximate cause test as the more demanding of the two. Dudnikov, 514 F.3d at 1078 (“Under

the former approach, any event in the causal chain leading to the plaintiff's injury is sufficie ntly

related to the claim to support the exercise of specific jurisdiction. The latter approach, by contrast,

is considerably more restrictive and calls for courts to examines whether any of the defendant’s

contacts with the forum are relevant to the merits of the plaintiff's claim.” (formatting altered,

quotations omitted)); see also Newsome v. Gallacher, 722 F.3d 1257, 1270 (10th Cir. 2013)

(referring to “the more restrictive proximate cause test”); Bartile Roofs, 618 F.3d at 1161

(“Proximate cause is the most restrictive approach and requires courts to analyze whether any of

the defendant’s contacts with the forum are relevant to the merits of the plaintiff's claim.”

(quotation omitted)). The Tenth Circuit has repeatedly declined to definitively adopt one of the

two tests outside of the contract context. See Newsome, 722 F.3d at 1270 (“We have so far refused

to choose one test over the other, and we still need not pick between the two to resolve this case.”);

Employers Mut. Cas. Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1161 (10th Cir. 2010) (“We also

need not elect in this case between the proximate-cause and but-for-causation approaches.”); id. at

n.7 (“In contract actions, we have consistently applied the more-restrictive proximate-cause
approach.”).

       District courts in the Tenth Circuit have repeatedly noted this ambiguity, but what is clear

is that, however formulated, the test as applied in the Tenth Circuit requires some purposeful

availment of the target forum, something greater than mere awareness that the device was sold in

the forum. [#48 at 8 n.5 (citing cases)]; see also Old Republic Insurance, 877 F.3d at 903 (Due

process requires . . . that the defendant “purposefully established minimum contacts within the

forum State.” (emphasis added) (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476

(1985)). The matter remains unresolved without binding precedent to guide the selection between

the two available tests. Cagle v. Rexon Indus. Corp., No. CIV-18-1209-R, 2019 WL 1960360, at

*5 (W.D. Okla. May 2, 2019); Salt Lake City Corp. v. Sekisui SPR Americas, LLC, No. 2017-cv-

01095-JNP-BCW, 2018 WL 4688356, at *6 (D. Utah Sept. 28, 2018). Typically, courts have

refrained from selecting between the tests because both tests come to the same conclusion. See,

e.g., Forte Supply, LLC v. Mojo Frozen Yogurt, LLC, No. 13-CV-00797-RM-BNB, 2013 WL

5477165, at *4 (D. Colo. Sept. 30, 2013).

       In this case, the essential issue is not whether Defendant has contacts with the forum as

Plaintiff has shown several contacts with Colorado. Rather, the pertinent question is whether those

contacts are adequately related to the claims at issue, whether Plaintiff’s injuries arose from those

contacts. Contacts in the same industry are not relevant to the assertion of personal jurisdiction in

this case unless the contacts and Plaintiff’s harm share a causal nexus. RV Horizons, Inc. v. Smith,

No. 1:18-CV-02780-NYW, 2019 WL 1077366, at *9 (D. Colo. Mar. 7, 2019) (“The assertion of

specific personal jurisdiction must be based on a defendant’s particular contacts with the forum

that form the basis for the litigation; unrelated contacts that unavoidably happen to be in the same
industry are simply not relevant.”).

                1.      Does the Selection of the Proximate Cause or But-For Test Affect the
                        Outcome?

        Unlike other cases, the selection of the proximate cause or but-for test affects the court’s

determination with respect to personal jurisdiction.      Accordingly, this court analyzes the facts

separately to provide a clear record.

                        A.      Proximate Cause.

        The proximate cause test is demanding and inquires whether “any of the defendant’s

contacts with the forum are relevant to the merits of the plaintiff’s claim.” Bartile Roofs, 618 F.3d

at 1161. For example, the Bartile Roofs court cited O’Connor v. Sandy Lane Hotel Co., 496 F.3d

312, 318 (3d Cir. 2007) in reciting this test.        In O’Connor, the Third Circuit held that a

Pennsylvania court had specific personal jurisdiction over a Barbados-based hotel when it mailed

flyers to plaintiffs after an initial stay, and “traded phone calls with them for the purpose of forming

an agreement to render spa services.” Id. at 317–18. Importantly, the court rejected several

contacts as irrelevant or insufficient under this test. Specifically, the court noted that “contacts

with a state’s citizens that take place outside the state are not purposeful contacts with the state

itself.” Id. at 317; see also id. (“A Philadelphia vendor may sell a lot of cheesesteaks to German

tourists, but that does not mean he has purposefully availed himself of the privilege of conducting

activities within Germany.”). In Harlow v. Children’s Hosp., 432 F.3d 50, 61 (1st Cir. 2005), the

court cautioned that “[t]he relatedness requirement is not an open door; it is closely read, and it

requires a showing of a material connection. . . . [T]he defendant’s in-state conduct must form an

important, or at least material, element of proof in the plaintiff's case.” (quotations omitted,

formatting altered). The proximate cause test is just what it sounds like—a requirement that
defendant’s contacts with the forum are the proximate cause of the resulting harm, in this case,

Plaintiff’s injury caused by the faulty end-cap design and reprocessing protocol attached to the

Q180V Scope.

       In reviewing the record, this court concludes Plaintiff falls short of the mark to establish

specific personal jurisdiction over Olympus Medical when the proximate cause test is applied.

First, the court finds that Dr. Shah’s travels to Japan are insufficient under the O’Connor standard,

because out-of-state contacts cannot, in the usual course, constitute activity directed at the forum.

O’Connor, 496 F.3d at 318; see also Walden v. Fiore, 571 U.S. 277, 285 (2014) (“[The] ‘minimum

contacts’ analysis looks to the defendant’s contacts with the forum State itself, not the defendant’s

contacts with persons who reside there.”). Second, Mr. Tsubaki’s two visits to Colorado and Dr.

Edmundowicz’s 2009 and 2013 in-state evaluation of Q180V prototypes are also too attenuated

pursuant to Harlow. Plaintiff fails to provide enough evidence to tie the flawed design and

reprocessing protocol at issue in this case with Olympic Medical’s contacts with Colorado. There

is no indication that the 2009 prototype evaluation included the same design challenged herein, or

that any reprocessing protocols were even evaluated by Dr. Edmundowicz. The court is left to

conclude that Dr. Edmundowicz’s services do not relate to the design of the specific Scope at issue,

the Q180V, and are insufficient to establish proximate cause for Plaintiff’s harm. Accordingly,

the court finds that Ms. Lynch’s harms do not arise out of the specified contacts between Olympus

Medical and Colorado under the proximate cause test.

                       2.      But-For Causation

       The but-for test is significantly less demanding. Under this test, “any event in the causal

chain leading to the plaintiff’s injury is sufficiently related to the claim to support the exercise of
specific jurisdiction.” Dudnikov, 514 F.3d at 1078; see also Newsome, 722 F.3d at 1269; Bartile

Roofs, 618 F.3d at 1161. All three of these cases cite, if at all, Ninth Circuit precedent in recounting

the but-for test. These cases hold that the but-for test is satisfied when defendant’s contacts with

the forum are a necessary event in the causal chain leading to the injury. Mattel, Inc. v. Greiner

& Hausser GmbH, 354 F.3d 857, 864 (9th Cir. 2003) (“The question can be formulated as this:

But for [defendant’s] contacts with California, would [plaintiff’s] claims against [defendant] have

arisen?”); Harris Rutsky & Co. Ins. Servs. v. Bell & Clements Ltd., 328 F.3d 1122, 1132 (9th Cir.

2003) (“But for [defendant’s] conduct, this injury would not have occurred.”). The less restrictive

but-for standard permits the court to focus not on the issue of whether Olympus Medical’s

Colorado contacts were proximately related to the challenged design of the scope, but rather on

the issue of whether Olympus Medical’s actions directed at Colorado were for the purposes of

developing and promoting the use Q180V by physicians and patients in Colorado. [#80-12].

       Defendants point the court to Quashie, 315 F. Supp. 3d at 1337, where the court found that

plaintiff’s allegations were “insufficient to show a sufficient nexus between [Olympus America’s]

contacts and the litigation” to support their argument that personal jurisdiction is lacking. With

due respect to the comprehensive and well-reasoned opinion in Quashie, the court finds the present

case distinguishable.   The Quashie court first found Plaintiff had satisfied Georgia’s long- arm

statute by committing an injury that occurred in Georgia, by placing a product into the stream of

commerce with the expectation that consequences would occur in Georgia, and that the defendants

had derived substantial revenue from Georgia.        315 F. Supp. 3d at 1335. Unlike Colorado’s,

Georgia’s long-arm statute is not coextensive with due process requirements under the United

States Constitution.    Id. at 1334 (“Jurisdiction under the Georgia long-arm statute is not
coextensive with procedural due process.” (quotations omitted)).       Therefore, the Quashie court

went on to consider whether the exercise of personal jurisdiction would offend the Due Process

Clause and concluded that the plaintiff failed to allege facts to support the conclusion that Olympus

Medical “expected or should have expected their acts to have consequences within the [forum

state].” Id. at 1339.

       Unlike Quashie, where there were only generalized allegations of contact with the forum

state leading that court to posit, “[w]hich acts?” and “[w]hat consequences,” id., jurisdictio na l

discovery adequately answered those questions in this case. Plaintiff has demonstrated that

Olympus America purposefully directed its activities related to the Q180V Scope at Colorado.

       Which Acts? First, Plaintiff avers that Olympus Medical maintained a relationship with

Dr. Steven Edmundowicz of UCH, who evaluated prototype endoscopes including a prototype of

the TJF-Q180V in 2009 and again in late 2013. [#49 at ¶ 17]. Even without Dr. Edmundowic z’s

participation, 5 Olympus Medical physically sent its representative into the forum to solicit business

and sent scopes for prototype testing as well in 2010. Compare [#80-4] with id. at 1334–35 (only

alleging that the device was sold in Georgia). Mr. Tsubaki also traveled from Japan to Colorado

to work in conjunction with his American colleagues to build loyalty and increase sales of

Olympus Medical’s endoscopy scopes in Colorado. To that end, Mr. Tsubaki attended the Rocky

Mountain Interventional Endoscopy Course in 2011; asked to meet with Dr. Shah and other MDs

at the University of Colorado; and planned to observe a case and discuss it with Dr. Shah. [#80-5



5 Defendants contend Dr. Edmundowicz’s evaluation of the Olympus Medical scopes is irreleva nt,
because those prototype scopes are not at issue in this action, and Dr. Edmundowicz was not at
UCH at the time, but at Washington University School of Medicine in St. Louis, Missouri from at
least 2009 to 2014. [#54 at 9-10].
at 3].

         What Consequences? Plaintiff alleges that the Q180V Scope was released in the United

States in 2010, and was based on an earlier Olympus scope, the TJF-160V. [#49 at ¶ 28]. Though

not explicit from the evidence proffered, this court reasonably infers that the purpose of Mr.

Tsubaki’s 2010 and 2011 trips to Colorado included promoting the Q180V Scope, given there is

nothing to suggest that Olympus Medical would have carved out the accused scope in its efforts

in promoting loyalty to Olympus and its endoscopy scopes. Indeed, particularly in light of Dr.

Shah’s visit to Olympus Medical in Japan in 2009, where the future GI scope line-up included the

“TJF-180V (New V-scope),” nothing in the jurisdictional discovery suggests that Olympus

Medical would have abandoned its efforts given Dr. Shah’s feedback as to that particular

prototype, and Dr. Shah’s affirmative statement that he “look[ed] forward to communicating with

your team to discuss my ideas further or to review prototype development for endoscopes or

endotherapy products.” [#80-4 at 4, 11]. Because all factual disputes are resolved in favor of the

plaintiff in determining whether plaintiff has made a prima facie showing, the court finds that

Plaintiff’s showing is sufficient to satisfy the but-for test for personal jurisdiction. Old Republic,

877 F.3d at 903.

         In fact, the most closely analogous situation applied the proximate cause test—O’Connor

v. Sandy Lane Hotel Co., 496 F.3d 312 (3d Cir. 2007). In that case, much like the present, the only

contacts between the defendant and the forum was the defendant’s solicitation of business from

the plaintiffs. Id. at 318 (“After the O’Connors’ initial stay, Sandy Lane continued to cultivate the

relationship by mailing seasonal newsletters to their Pennsylvania home.”). So too here; Olympus

Medical continued to cultivate the relationship by sending its executive to meet with Dr. Shah and
others to promote their products, including the Q180V Scope. A district court in the Central

District of California came to a similar conclusion when considering whether advertising to a

plaintiff in the forum was a but-for cause of plaintiff availing itself of the advertised products.

Hope v. Otis Elevator Co., 389 F. Supp. 2d 1235, 1240 (E.D. Cal. 2005) (“The question, therefore,

is this: but for [hotel’s] advertising and associations with travel agents, would Plaintiff have stayed

at [its] hotel in Hawai[’]i? . . . It is reasonable to infer . . . that [hotel’s] advertising and association

with California travel agents were “but for” causes of Plaintiff’s stay . . . .”).

        The court concludes that Plaintiff has met her burden of establishing minimum contacts

under the but-for test but has not met her burden under the proximate cause test.

        E.      Traditional Notions of Fair Play and Substantial Justice

        Having found that there are sufficient minimum contacts to support personal jurisdic tio n

under at least one of the available tests, the court next turns to examine whether the assertion of

personal jurisdiction would comport with traditional notions of fair play and substantial justice.

Old Republic, 877 F.3d at 903. Analyzing whether the exercise of personal jurisdiction would

offend traditional notions of fair play and substantial justice “requires a case-specific inquiry into

the reasonableness of the exercise of personal jurisdiction over a defendant who has minimum

contacts with the forum state.” TH Agric. & Nutrition, LLC v. Ace European Grp. Ltd., 488 F.3d

1282, 1292 (10th Cir. 2007). The court weighs five factors: (1) the burden on the defendant, (2)

the forum state’s interest in resolving the dispute, (3) the plaintiff’s interest in receiving convenie nt

and effective relief, (4) the interstate judicial system’s interest in obtaining the most effic ie nt

resolution of controversies, and (5) the shared interest of the several states in further ing

fundamental substantive social policies. Id. (quoting Intercon, Inc. v. Bell Atl. Internet Solutions,
Inc., 205 F.3d 1244, 1249 (10th Cir. 2000)). In applying this test, the court must be “cognizant of

the fact that, with minimum contacts established, it is incumbent on defendants to ‘present a

compelling case that the presence of some other considerations would render jurisdic tio n

unreasonable.’” Dudnikov, 514 F.3d at 1080 (quoting Pro Axess, 428 F.3d at 1280). The court

finds these factors weigh in favor of exercising jurisdiction.

       Olympus Medical argues that the exercise of personal jurisdiction here offends traditio na l

notions of fair play and substantial justice. [#54 at 9–11; #81 at 7–8]. Defendant’s argument is

exclusively focused on the burden Olympus Medical would incur, and so the court’s analysis will

be similarly confined.   Defendant’s argument is centered on an analogy to Benton v. Cameco

Corp., 375 F.3d 1070, 1078 (10th Cir. 2004), where the court found the exercise of jurisdic tio n

inconsistent with fair play and substantial justice.

        In Benton, the Tenth Circuit found the exercise of personal jurisdiction to be inconsis te nt

with traditional notions of fair play and substantial justice despite the existence of suffic ie nt

minimum contacts. 375 F.3d at 1078. The Benton court began by noting that,

        The reasonableness prong of the due process inquiry evokes a sliding scale: the
        weaker the plaintiff’s showing on minimum contacts, the less a defendant need
        show in terms of unreasonableness to defeat jurisdiction. The reverse is equally
        true: an especially strong showing of reasonableness may serve to fortify a
        borderline showing of minimum contacts.

Id. at 1079 (formatting altered) (quoting OMI Holdings, 149 F.3d at 1095).

       Applying this framework to plaintiff’s just-sufficient showing of minimum contacts, the

Tenth Circuit found that the burden on the Canadian defendant was “significant” as it “has no

office or property in Colorado, is not licensed to do business in Colorado, and has no employees

in Colorado.” Id. The Circuit further found that defendant’s “officers and employees will not only
have to travel outside their home country, they will also be forced to litigate the dispute in a foreign

forum unfamiliar with the Canadian law governing the dispute.” Id. Thus, the exercise of personal

jurisdiction was not consistent with fair play and substantial justice.           Given the specific

circumstances of this case, this court finds Benton distinguishable.

        If Benton was “a very close case” that just barely rose to the level of minimum contacts,

this case—while by no means a clear call—is less arguable and so would require a greater showing

of prejudice on the “sliding scale” mentioned above. Id. Unlike Benton, Colorado law applies and

the court has no concern that Defendant, ably represented by counsel, would be forced to litigate

a dispute with unfamiliar law, or that the court would be forced to construe unfamiliar foreign law

as in Benton. Indeed, Olympus Medical shares counsel with its related entities Olympus America

and OCA, that are undisputedly subject to personal jurisdiction in this forum. Thus, a significa nt

element of prejudice found in Benton is lacking here. Further, the court notes that although

Olympus Medical is not physically located in Colorado, it has regularly travelled here to conduct

business and promote its products. Unlike in Benton where the Canadian defendant’s visits to

Colorado were limited to a discrete issue—due diligence—in performing one contract, Olympus

Medical’s visits were not so restricted in time or scope, and a senior executive visited instead of

lower-level functionaries charged with a single task. Id. at 1076. And courts have long noted that

modern telecommunication and travel infrastructure mitigate the burden in litigating in a distant,

even foreign, forum. Pro Axess, 428 F.3d 1270 (France); First Am. Mortg., Inc. v. First Home

Builders of Fla., No. 10-CV-0824-RBJ-MEH, 2011 WL 4963924, at *3 (D. Colo. Oct. 14, 2011)

(Florida); Media Res., Inc. v. Global Paper 3834875 Canada, Inc., No. CIV-05-1038-C, 2006 WL

8436512, at *4 (W.D. Okla. May 12, 2006) (Canada).
       The primary burden apparent to the court is the substantial need for translation services.

Such difficulties have already forced Plaintiff to seek an extension of time to have written

discovery translated. [#78 (“Additionally, at least one-third of the 4,500 pages are in Japanese and

Plaintiff anticipates some delay in having any relevant pages reviewed and translated by a Japanese

linguist in preparation of its opposition.”)].   But this burden typically falls on Plaintiff, not

Defendant, and so is immaterial to the issue of Defendant’s burden. E&J Gallo Winery v. Cantine

Rallo, S.p.A., No. 1:04-cv-5153-OWW-DLB, 2006 WL 3251830, at *5 (E.D. Cal. Nov. 8, 2006)

(“Normally, in responding to a request for production of documents, the requesting party would

bear the cost of translating documents written in a foreign language”); In re Korean Air Lines

Disaster of Sept. 1, 1983, 103 F.R.D. 357, 357 (D.D.C. 1984) (“While the Court will not condone

an unnecessary escalation of such costs by the production of Korean language documents when

English translation are equally available, neither will Korean Air Lines or any defendants be

required to bear what is rightly Plaintiffs’ burden.”). To the extent that Olympus Medical puts

itself in the situation of bearing these costs through the unnecessary production of Japanese-

language materials when an English version is available, or in responding to interrogatories by

production of Japanese-language business records under Federal Rule of Civil Procedure 33(d),

Nature’s Plus Nordic A/S v. Nat. Organics, Inc., 274 F.R.D. 437, 441 (E.D.N.Y. 2011) (“[W]hen

a party responds to an interrogatory by producing documents written in a foreign language, Rule

33(d) requires the responding party to provide a translation of those documents.”), that is a burden

it has voluntarily assumed and does not figure into this analysis.

       In sum, the court finds that the Olympus America purposefully directed its activities

towards Colorado, that there is a prima facie case that its Colorado-specific activities were a but-
for cause Plaintiff’s injuries, and that the exercise of personal jurisdiction does not offend

traditional norms of fair play and substantial justice. The court thus concludes that Plaintiff has

satisfied its prima facie burden of establishing personal jurisdiction over Olympus Medical is

appropriate, and thus Olympus Medical’s Motion to Dismiss for Lack of Personal Jurisdiction is

DENIED.

II.    Does the First Amended Complaint Set Forth a Design Defect Claim Cognizable
       under Colorado Law?

       Having determined that this court may exercise personal jurisdiction over Olympus

Medical, this court now considers the issue of whether the First Amended Complaint sets forth a

cognizable claim, as challenged by all Defendants.

       A. Elements of Design Defect Claims

       The court analyzed Colorado law on the design defect claim in the October 30 Order and

will not repeat itself here. In brief, the court concluded that the absence of governing Colorado

law on the subject left the court to make an Erie guess as to how that court would rule, and this

court concluded that the Colorado Supreme Court would apply the Restatement (Second) of Torts

§ 402A. [#48 at 18 & n.7]. There has been no relevant contrary authority from the Colorado

Supreme Court since the October 30 Order. Under this test, there are five requirements to establish

a products liability claim based on a design defect theory: (1) the product is in a defective condition

unreasonably dangerous to the user or consumer; (2) the product is expected to and does reach the

consumer without substantial change in the condition in which it was sold; (3) the defect caused

the plaintiff's injury; (4) the defendant sold the product and is engaged in the business of selling

products; and (5) the plaintiff sustained damages. Barton v. Adams Rental, Inc., 938 P.2d 532,

536–37 (Colo. 1997) (citing Restatement (Second) of Torts § 402A (1965)); see also Camacho v.
Honda Motor Co., Ltd., 741 P.3d 1240, 1244 (Colo. 1987). To establish that an accused product

is in a “defective condition,” Colorado courts apply the seven-element test from Armentrout v.

FMC Corp., 842 P.2d 175, 184 (Colo. 1992):

               (1) The usefulness and desirability of the product—its utility to the user and to the
               public as a whole.

               (2) The safety aspects of the product—the likelihood that it will cause injury and
               the probable seriousness of the injury.

               (3) The availability of the substitute product which would meet the same need and
               not be as unsafe.

               (4) The manufacturer’s ability to eliminate the unsafe character of the product
               without impairing its usefulness or making it too expensive to maintain its utility.

               (5) The user’s ability to avoid danger by the exercise of care in the use of the
               product.

               (6) The user’s anticipated awareness of the dangers inherent in the product and their
               avoidability because of general public knowledge of the obvious condition of the
               product, or of the existence of suitable warnings or instructions.

               (7) The feasibility, on the part of the manufacturer, of spreading the loss by setting
               the price of the product or carrying liability insurance.

This list is not exclusive, but merely illustrative of factors which may assist in determining whether

a design is unreasonably dangerous. Depending on the circumstances of each case, flexibility is

necessary to decide which factors are to be applied, and the list of factors may be expanded or

contracted as needed. Id.

       In the October 30 Order, the court dismissed Plaintiff’s claim because Plaintiff did not

make a showing that the product was in a defective condition under the Armentrout test. [#48 at

21]. The court was not persuaded that Plaintiff had averred sufficient facts so that a factfinder
could conclude that the Q180V was per se defective because the device was more than “diffic ult”

to clean. [Id. at 21].

        B.      Analysis

        In the First Amended Complaint, Plaintiff asserts additional facts to support the conclusio n

that the Q180V Scope was defectively designed under the Armentrout test. The First Amended

Complaint establishes that that Q180V Scope, contrary to numerous other models manufactured

by Olympus Medical and contrary to their own internal guidelines, was designed with a fixed

distal-end cap that sealed the elevator wire channel from the outside, supposedly preventing the

ingress of fluids from a patient during use. [#49 at ¶¶ 30–35]. Plaintiff further contends that the

cap did not fully seal the elevator wire channel but did effectively prevent reprocessing under the

provided reprocessing protocols. [Id. at ¶¶ 38–40]. Until a subsequent May 2015 update, Olympus

Medical never subjected the Q180V Scope to a proper validation testing to ensure that the provided

reprocessing protocol was sufficient to ensure that the elevator wire channel was free of

contaminants and safe for further patient use; Olympus Medical also included the MAJ-1888 Brush

in this update, which had been necessary to effective reprocessing from the beginning.        [Id. at

¶¶ 36–37]. Plaintiff posits that two alternatives were feasible and would have prevented the

harm—either remove any end cap, permitting easy cleaning without the MAJ-1888 Brush or to

have a removable cap, which would both reduce the inflow of fluids and allow for easy

reprocessing. [Id. at ¶ 35]. In fact, these systems were used on other Olympus Scopes, includ ing

the Q180V’s predecessors, the TJF-160VF, and the 160VR. [Id.]. Not long after the May 2015

update, the United States Food and Drug Administration issued a recall of all Q180V scopes “to

fix the defective sealing mechanism at the distal end of the device.” [Id. at ¶ 46].
        Nonetheless, Defendants argue that Plaintiff’s showing on this point remains deficie nt.

Defendants argue that Plaintiff fails to adequately allege causation as merely stating that she was

subject to a Scope contaminated with bacteria and then contracted a bacterial infection is

insufficient. [#55 at 9]. Further, Defendants argue that Plaintiff has not met the Armentrout factors

by failing to allege facts demonstrating that the risks outweighed the benefit. [Id. at 10–11]. The

Q180V Scope offered greater range of motion and Plaintiff “alleges no facts” to establish that the

alternatives referenced above “offered the same utility as the Q180V Scope without the same risk”

because the elevator channel itself could contain microscopic crevices that could harbor the same

contaminates. [Id. at 11].

        First, as set forth in more detail below, the court finds that the First Amended Complaint

adequately sets forth a plausible causal chain of events. The essence of Plaintiff’s claim is that,

due to the particular design of the Q180V Scope, it was more likely to retain contaminates from

prior use and in fact did so during her procedure. As a result of this exposure, Plaintiff contracted

a multi-drug resistant bacterial infection, like the ones that had been previously identified as related

to the Q180V in the United States and Europe. [#49 at ¶ 43]. Plaintiff further contends that the

patient infections at Erasmus Medical Center in Rotterdam, the Netherlands, identified a defective

sealing mechanism for the elevator channel in 2012. [Id. at ¶ 44]. While clarifying the temporal

proximity between the January 2016 procedure and a subsequent diagnosis would be helpful, it is

not necessary at this stage in light of the additional allegations and the court did not intend to

suggest otherwise in its October 30 Order. Indeed, the purpose of Rule 12(b)(6) is not to require

a plaintiff to prove her case at this juncture, but merely to give Defendants adequate notice of a

cognizable claim.
        Second, the court finds that Plaintiff meets the Armentrout test. Defendants miss the mark

in focusing on whether the elevator channel could retain contaminates in crevices regardless of the

end-cap design. The focus under one of the non-exclusive balancing factors in the Armentrout test

is the manufacturer’s “ability to eliminate the unsafe character of the product without impair ing

its usefulness or making it too expensive to maintain its utility.” 842 P.2d at 184. The unsafe

character of the Q180V Scope is alleged to be the fixed end cap which results in a contaminated

elevator channel—it is immaterial to Plaintiff’s claim that that the Q180V Scope was designed in

such a manner that it could still retain contaminates through an entirely different unsafe

characteristic.   See Fibreboard Corp. v. Fenton, 845 P.2d 1168, 1174 (Colo. 1993) (discussing

alternate design principles).   Identifying the unsafe characteristic and pointing to a feasible

alternative is sufficient; when a product’s design is based on technical and scientific knowledge,

it would be manifestly unreasonable and unfair to require a plaintiff to offer a complete redesign

as opposed to pointing to a discrete flaw and showing how it could be remedied.

III.    Does the First Amended Complaint Plausibly Allege Causation?

        In the October 30 Order dismissing Plaintiff’s original Complaint, the court found that all

of Plaintiff’s claims suffered from a failure to adequately allege causation. [#48 at 21]. The court

found that Plaintiff’s bare allegations that sometime in January 2016 she had an ERCP and then

sometime thereafter fell ill with an unspecified condition was insufficient to plausibly link the two.

[Id. at 21–22 & n.8 (“Plaintiff’s only allegations regarding causation are that the procedure

happened and sometime thereafter Plaintiff fell ill.”); id. at n.8 (“[T]he Complaint fails to allege

when was Plaintiff was diagnosed and how long after the procedure, so that the court might

consider temporal proximity in causation. Similarly, the Complaint does not even identify the
particular infection. . . .”). Defendants seek dismissal on this point, alleging that the same basic

failures to establish causation identified in the October 30 Order persist in the First Amended

Complaint. The court respectfully disagrees.

       Plaintiff’s theory of causation is now more detailed, and the court finds it sufficient to

allege causation. The First Amended Complaint now specifies that Ms. Lynch contracted “a multi-

drug resistant infection” from the “residual microbial contamination” left in the Q180V Scope

from a prior patient, presumably in the elevator channel incompletely sealed off from the device

by the distal end cap. [#49 at ¶ 53]. As discussed above, although specifying when Plaintiff fell

ill might assist the court in finding causation through temporal proximity, the court finds that the

First Amended Complaint adequately establishes a plausible case for causation by other averments,

i.e., identifying the specific mechanism in the Scope that retained bacteria; why it is difficult to

clean; generally identifying the type of infection Plaintiff contracted subsequent to her procedure;

and indicating that Defendants recalled the Q180V Scope after Ms. Lynch had her ERCP

procedure. See generally [#49].

IV.    Does Plaintiff’s Failure to Warn Claim State a Claim?

       A.      Elements of Strict Products Liability: Failure to Warn

       As before, the court will not repeat its analysis of Colorado law on the failure to warn

reflected in the October 30 Order but will briefly summarize its conclusion that the Colorado

Supreme Court would apply the Restatement (Third) of Torts § 6(d) to a failure to warn claim as

the Colorado Court of Appeals does. [#48 at 23]. The court further concluded that the applicable

elements of such a claim were: (1) The warning was defective or inadequate; (2) the alleged

inadequacy caused her doctor to prescribe the drug or use the medical device; and (3) had the
warning been adequate, the treating physician would not have prescribed that drug or used that

device. [Id. (quoting Ackermann v. Wyeth Pharms., 526 F.3d 203, 208 (5th Cir. 2008))]. Finally,

the court concluded that the “learned intermediary doctrine applied to such a claim; in other words,

the failure to warn must be presented as a failure to warn the patient’s doctor, the party cogniza nt

of the benefits and dangers of specific medical tools like the Q180V Scope and selecting the tool

from competing implements based on that judgment. [Id. at 24]. 6 Plaintiff’s original complaint

did not apply these elements or the learned intermediary doctrine and now attempts to do so in the

First Amended Complaint.

        B.      Analysis

        The First Amended Complaint asserts that Defendants are liable for failure to warn Ms.

Lynch or her treating physician that the redesign of the Q180V Scope rendered it unreasonably

dangerous for use in her January 2016 ERCP. [#49 at ¶¶ 67–81]. Specifically, Plaintiff alleges

that Defendants, in various joint statements issued prior to her procedure, failed to warn users that

the redesign of the scope made effective reprocessing extremely difficult, that the device was

associated with numerous infections across the globe due to cross-patient contamination, and that

the risk of infection due to cross-contamination from biological matter left in the elevator channel

from a previous patient was much higher than that in the Defendants’ prior scopes, specifically the


6  To further clarify the court’s analysis from the October 30 Order, the learned intermediar y
doctrine applies to the selection of a specialized medical device like the Q180V Scope because the
doctor is the individual selecting the tool from the array of available options based on her
professional judgment. The fact that a doctor decides the patient requires an ERCP and performs
it is related to this, but the essential fact is the doctor’s selection of a specialized tool for the job
that justifies application of the doctrine. Application of the doctrine would be less likely when,
for example, a doctor decides a patient needs stitches and uses an over-the-counter antiseptic in
the procedure. Caveny v. CIBA-GEIGY Corp., 818 F. Supp. 1404, 1406 (D. Colo. 1992);
O’Connell v. Biomet, Inc., 250 P.3d 1278, 1281–82 (Colo. App. 2010).
TJF-160F and TJF-160VF scopes. [Id. at ¶ 74]. Had Ms. Lynch and her doctor been warned, they

would not have used the Scope in her procedure. [Id. at ¶¶ 75–76]. The ineffective warnings

associated with the device rendered it unsafe for use and caused Plaintiff’s subsequent infectio n.

[Id. at ¶¶ 77–81].

         Defendants argue that Plaintiff’s claim is deficient as to each of the three elements

described above. [#55 at 13]. Specifically, Plaintiff acknowledges that any prior deficiencies in

the instructions provided along with the Q180V Scope were remedied in the May 2015 update,

which included a specialized brush, the MAJ-1888, to effectively reprocess the Scope after use.

[Id. at 13–14; #49 at ¶ 40 (explaining that Defendants waited until May 2015 to provide additiona l

reprocessing instructions and the MAJ-1888 Brush to end-users)]. Further, Defendants claim that

Plaintiff fails to “articulate additional or different warnings from the warning disseminated in May

2015 or plead facts showing such warnings would have prevented her harm by causing her

physician to use a different device.” [#55 at 14]. Finally, Defendants argue that Plaintiff’s claim

fails on her own pleading because she specifically alleges that no warning could have cured the

design defect, an argument which this court already considered to effectively preclude a failure to

warn claim because it fatally undermines causation. [Id.; #49 at ¶ 99 (arguing that “no update to

the reprocessing protocol or accessory could mend” the “known design defects or increased risk

of infections with [the Q180V Scope]”); id. at ¶ 118 (same); #48 at 26 (“If the device cannot be

cleaned, then there cannot be an adequate warning regarding proper cleaning procedures, and

therefore the failure to include an adequate warning could not have resulted in an injury to the

Plaintiff.”)].

         The court finds that the failure to warn claim does state a claim under Colorado law. The
court begins by clarifying the precise inquiry at issue for this cause of action as the parties appear

to disagree over whether the failure to warn claim focuses on the reprocessing protocols as the

putatively deficient warnings.     Plaintiff alleges that the reprocessing protocol and assorted

instructions for the Q180V Scope were inadequate to ensure effective reprocessing between uses.

[#49 at ¶ 74]. But Plaintiff’s Amended Complaint is contradictory on the adequacy of the May

2015 update. On one hand, Plaintiff argues that “additional steps were needed to adequately

reprocess the Q180V Scope” which were “not introduced until May 2015,” including the MAJ-

1888, which was “required” for adequate reprocessing of the Scope after use. [Id. at ¶ 40]. This

would seem to indicate that the Scope, as of May 2015 and certainly by her January 2016

procedure, did in fact have an adequate reprocessing protocol.

       On the other hand, the First Amended Complaint emphatically states that no warning or

reprocessing protocol would have been sufficient. In the allegations specifically supporting the

failure to warn claim, Plaintiff states that “there was no reliable way to clean its Q180V Scopes

even after they were reprocessed by users, such as UCH Hospital, who correctly followed the

device manuals.” [Id. at ¶ 78]. Rather, to remedy the dangerous propensity of the Q180V Scope,

Defendants had to fundamentally change the design of the Scope, a process that was still

incomplete at time of Plaintiff’s procedure. [Id. at ¶ 73 (“[T]he Q180V Scope featured design

elements described herein that rendered it extremely difficult or impossible to adequately reprocess

absent a design change that had not been initiated until after Ms. Lynch had her ERCP

procedure[.]”)]. Defendants argue the First Amended Complaint’s inconsistent framing of the

adequacy of the reprocessing protocols is fatal to her failure to warn claim.

       Plaintiff counters that Defendants have missed the mark—the “warning” at issue is not the
reprocessing protocol, but rather a supplemental warning, never given, regarding the increased risk

of infection inherent in the Scope’s design. [#70 at 11–12]. The First Amended Complaint sets

forth a detailed history of Scope infections that led Defendants to issue the May 2015 update, but

the update only reformulated the reprocessing protocols, it contained no mention of the greatly

enhanced risk of infection and cross-contamination due to the Scope’s design, a risk which may

have been mitigated but not fully eliminated by the update. [#49 at ¶¶ 43–46]. Whether the Scope

was difficult or impossible to reliably clean, the Scope did not contain any advisement that the

nature of the elevator channel cap design rendered it more likely to infect subsequent users.

Defendants counter that regardless of the framing of the inquiry, Plaintiff’s claim still fails because

she never sets forth what warning would have been adequate and would have lead her doctor to

refrain from using the Scope in her ERCP. [#73 at 3–4].

        The court finds Plaintiff’s showing on this point to be adequate at this stage to plausibly

establish a design defect claim. The court is not persuaded by Defendants’ argument that Plaintiff

must “articulate” a specific warning that would have been sufficient except as inherent in plausibly

alleging causation. [#55 at 13, 14]. Plaintiff identifies the risk her doctor should have been warned

about—infection risk due to Scope design—and points to its obvious absence.                 Nowell v.

Medtronic Inc., No. CIV 17-1010 JBSMV, 2019 WL 1434971, at *55 (D.N.M. Mar. 29, 2019)

(“[Plaintiff’s] failure-to-warn claim requires her to prove that the Defendants provided her with a

defective warning, or no warning at all, and that this warning, or lack of warning, caused her

injury.”).   Regardless of the difficulty or ease with which Defendants may have remedied the

underlying problem, the fact remains that Plaintiff alleges that the Q180V lacked any warning as

to its dangerous propensity, and so could not have “disclose[d] the nature and extent of the danger.”
Id. While this theory could be more clearly set forth in the First Amended Complaint as opposed

to the Response, the court is persuaded that the Complaint itself is sufficient in this regard, even

when disregarding the clarifying Response.

       Plaintiff alleges facts supporting the element that the absence of an effective warning led

her doctor to use the device. According to Plaintiff, the Q180V was marketed as “easier to clean

than its predecessor” when in fact the redesign of the elevator channel with a distal end cap

rendered it far more difficult to clean without the MAJ-1888 or the updated reprocessing protocol,

and even that was not enough to do so reliably. [Id. at ¶¶ 35, 40]. She alleges her doctor would

not have used the Q180V had he known of the increased risks of infection associated with it. [Id.

at ¶ 76]. While this is a brief and somewhat conclusory allegation as to a critical element in a

failure to warn claim, the court is convinced that, in context, Plaintiff makes out a plausible case

that had her doctor been aware of the increased risks involved in using a Q180V Scope, he would

have selected a different device. 7 In the 30 October Order, the court found that Plaintiff’s claim

failed because the Complaint established that the device was per se dangerous after use, and that

there could be no warnings that would have prevented her harm. [#48 at 25]. Plaintiff’s theory of

the case as laid out in the First Amended Complaint, is that the device was hard to clean in general,

and impossible to reliably clean with the provided instructions which made the device more



7 Plaintiff does not make this argument, and so the court need not definitively resolve it, but
Colorado courts have recognized a so-called “heeding presumption” when applying Section 402A
to products liability cases. Uptain v. Huntington Lab, Inc., 723 P.2d 1322, 1326 (Colo. 1986).
The presumption states that “where warning is given, the seller may reasonably assume that it will
be read and heeded.” Id. Several courts have applied this doctrine to failure to warn claims for
prescription drugs, although application to medical devices appears to be comparatively less
common. Garside v. Osco Drug, Inc., 976 F.2d 77, 80 (1st Cir. 1992) (examining application and
rationale for presumption).
dangerous, more likely to carry contaminates, and Plaintiff’s doctor should have received a

warning as to this propensity. This is sufficient at this juncture. The court thus finds that the First

Amended Complaint states a plausible claim for relief for a failure to warn.

V.      Do the Intentional and Negligent Misrepresentation Claims Meet the Heighted
        Pleading Standards of Rule 9(b)?

        A.      Intentional Misrepresentation

        The court’s October 30 Order found Plaintiff failed to specify the manner in which each

Defendant participated in making the statements at issue. [#48 at 29 (“Plaintiff fails to identify

which party is responsible for which misrepresentations, and instead Plaintiff simply asserts this

claim against all Defendants. . . . It seems unlikely that all three defendants made the same ‘false

representations to Plaintiff and/or Plaintiff’s physicians’, but even if that were the case, neither the

court nor the Defendants are given sufficient information to understand that representatives of

Olympus America and OCA made the same false representations to the respective Plaintiff and/or

her physicians.” (citation omitted)).     The court concluded that this form of undifferentiated

pleading, where neither the specific misrepresentations nor the speakers were identified with any

particularity, fell short of the applicable standards of Rule 9(b). [Id. at 28–30].

        The First Amended Complaint individually identifies the misstatements at issue while

alleging that the misstatements were jointly made by all three Defendants. [#49 at ¶¶ 89–107].

Specifically, Plaintiff identifies four statements made between February 2 and May 6, 2015, by

OCA and Olympus America with input from Olympus Medical. [Id. at ¶¶ 96–99]. By specifica lly

alluding to the time and place of the misrepresentations, Plaintiff seems to have cured the defects.

But Defendants counter that this is still an inadequate showing because Plaintiff does not “specify

which defendant told which alleged lie and under what circumstances.” [#55 at 16]. Defendants
further counter that Plaintiff’s generalized allegations are insufficient and merely relabel the

originally objectionable “Defendants” with “Olympus Corp. and Olympus America, with input

from Olympus Medical.” [Id. at 17].

       The court respectfully disagrees. The First Amended Complaint clearly sets forth four

specific statements and identifies the declarants, and so the court’s analysis will focus on whether

Plaintiff has adequately set forth the individual defendant’s participation in the misstateme nts.

Defendants are correct that Plaintiff’s claim is substantively the same as before, generally alleging

that all three defendants are responsible for the misstatements but using the specific names instead

of simply “Defendants.” But the Rule 9(b) analysis is holistic, and the court finds that, when read

as a whole, the First Amended Complaint’s claim of intentional misrepresentation meets the

heightened standards of Rule 9(b).

       Rule 9(b) requires a plaintiff to identify the person or persons allegedly responsible for

making the misstatement, but it does not require the plaintiff to particularize the reasons why the

plaintiff believes the alleged speaker to be responsible for the statement. S.E.C. v. Nacchio, 438

F. Supp. 2d 1266, 1278 (D. Colo. 2006). For example, where misstatements are made in “group-

published documents such as annual reports, which presumably involve collective actions of

corporate directors or officers, Rule 9(b) does not require a plaintiff to identify the individ ua l

source of a particular statement, so long as it adequately advises which defendants are alleged to

be responsible for the contents of the document.” Id. (internal quotation marks omitted) (quoting

Celestial Seasonings, 124 F.3d at 1254). Plaintiff’s theory of the case is that OCA and Olympus

America are “in effect indistinguishable.” [#49 at ¶ 7]. A plaintiff may plead collectively when

the Defendants participated in joint misstatements and the entities are indistinguishable from an
outsider’s perspective in making the identified statements. Swartz v. KPMG LLP, 476 F.3d 756,

764 (9th Cir. 2007) (“[T]here is no absolute requirement that where several defendants are sued in

connection with an alleged fraudulent scheme, the complaint must identify false statements made

by each and every defendant.”). Accordingly, this court finds that Plaintiff has adduced enough

detail such that her reliance on the characterizing the misstatements as mutual,               group

misstatements is adequate in context. The court is satisfied that Defendants have the “minimum

degree of detail necessary to begin a competent defense.” Fulghum v. Embarq Corp., 785 F.3d

395, 416 (10th Cir. 2015).

       B.      Negligent Misrepresentation

       Plaintiff concedes that this claim is also subject to Rule 9(b), but argues for a lessened

standard applicable to the negligent misrepresentation claim as it is premised on an omission as

opposed to affirmative representations.    [#70 at 18]. Defendants make the same argument for

dismissal of the negligent misrepresentation claim as for the intentional misrepresentation claim.

See, e.g., [#55 at 19]. But in the Reply briefs, Defendants make additional argument not found in

their original motions. [#72; #73; #74].

       For largely the same reasons, the court finds the negligent misrepresentation claim is also

sufficient under Rule 9(b), but notes that this is a clearer decision because Rule 9(b)’s heighte ned

standards are lowered or “relaxed somewhat” when the misconduct is predicated on the omissio n

of certain information as opposed to affirmative misrepresentations as a simple logical necessity:

one cannot identify the time and place of a misrepresentation for non-disclosure of informatio n.

Martinez v. Nash Finch Co., 886 F. Supp. 2d 1212, 1216 (D. Colo. 2012). For claims premised

on omissions, a plaintiff must sufficiently identify “the particular information that should have
been disclosed, the reason the information should have been disclosed, the person who should have

disclosed it, and the approximate time or circumstances in which the information should have been

disclosed.” Id. (quoting S.E.C. v. Nacchio, 438 F. Supp. 2d 1266, 1277 (D.Colo. 2006)). The

court is satisfied that the First Amended Complaint meets this standard.

       C.      Arguments Asserted for the First Time in Reply

       For the first time in their Reply briefs, Defendants argue that the intentional and neglige nt

misrepresentation claims should also be subject to the learned intermediary doctrine just as the

failure to warn claim is. [#73 at 5]. This argument was not made in any of the Renewed Defense

Motions and so Plaintiff was not afforded an opportunity to respond to this argument. Argume nts

made for the first time in a reply brief are generally deemed waived. Kerber v. Qwest Grp. Life

Ins. Plan, 727 F. Supp. 2d 1076, 1079 (D. Colo. 2010). And, as Defendants note, no Colorado

case has adopted this standard in this context, and thus the application of this doctrine in this

context—even if logical—is not required of this court, and the court declines to wade into new

state law territory on a matter raised for the first time in reply. This argument is waived.

       Also for the first time in Reply, Defendants argue that Plaintiff’s claims for neglige nt

misrepresentation must be dismissed because negligent misrepresentation, as recognized in

Colorado, only applies to affirmative statements. [#72 at 6]. Plaintiff’s claim is that the provided

information did not include a proper reprocessing protocol, and so Defendant argues her claims

must fail because her claim is premised on non-disclosure. [Id. at 6–8]. This argument was not

made in any of the Renewed Defense Motions and so Plaintiff was not afforded an opportunity to

respond to this argument.    As before, this is an unsettled area of law, and as before, the court

declines to make an Erie guess in this context – particularly given the fact that Plaintiff has not
had an opportunity to address it. Sheffield Servs. Co. v. Trowbridge, 211 P.3d 714, 725 (Colo.

App. 2009) (assuming but not deciding that Colorado recognizes a claim for neglige nt

nondisclosure), overruled on other grounds by Weinstein v. Colborne Foodbotics, LLC, 302 P.3d

26 (Colo. 2013). This argument is waived at this juncture.     In so ruling, this court makes no

substantive determinations, and Defendants may raise these arguments in conjunction with any

motion for summary judgment.

                                       CONCLUSION

       For the reasons set forth herein, it is ORDERED that:

       (1)    Defendant Olympus Medical Systems Corporation’s Motion to Dismiss Plaintiff’s

              Complaint for Lack of Personal Jurisdiction [#54] is DENIED;

       (2)    Defendant Olympus Medical Systems Corporation’s Motion to Dismiss Plaintiff’s

              Complaint for Failure to State a Claim [#57] is DENIED;

       (3)    Defendant Olympus America Inc.’s Motion to Dismiss Plaintiff’s Complaint for

              Failure to State a Claim [#56] is DENIED;

       (4)    Defendant Olympus Corporation of the Americas’ Motion to Dismiss Plaintiff’s

              Complaint for Failure to State a Claim [#55] is DENIED.




DATED: June 5, 2019                                BY THE COURT:

                                                                    _________
                                                   Nina Y. Wang
                                                   United States Magistrate Judge
